Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-11 and 13-16 are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/26/2020 and 7/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 20090070539 to Haustein et al.  



sending, by the application entity, a read request to the file system, wherein the read request includes a storage path of a target file, and the read request is used to instruct, the file system to open and read the target file according to the storage path of the target file ([0017]);
when the application entity receives a first error response returned by the file system ([0016]) , determining, by the application entity, a file source of the target file ([0020]), and obtaining the target file from the file source (backup. fig. 3, items 220-222), wherein the first error response is returned to the application entity when the file system fails to read the target file ([0016]); and
sending, by the application entity, a write request to the file system, wherein the write request includes the target file and a replacement storage path of the target file, and the write request is used to instruct the file system to re-store the target file according to the replacement storage path ([0028-0029]).

As to claim 2, Haustein discloses a method according to claim 1, wherein the application entity includes a path set, and the path set includes Identifiers of a plurality of stored files, and a storage path of each of the plurality of stored files  ([0028-0029]);
before sending, by the application entity; the read request to the file system, the method further includes ([0028-0029]);
determining, by the application entity, a corresponding storage path in the path set according to a file identifier of the target file ([0028-0029]); and

after sending, by the application entity, the write request to the file system, the method further includes:
saving, by the application entity, a correspondence between the file identifier of the target file and the replacement storage path In the path set  ([0028-0029]).

As to claim 3, Haustein discloses a method according to claim 2, wherein the file system includes a top-level directory and a bad track file directory corresponding to the target file, and before sending, by the application entity, the write request to the file system, the method further includes:
sending, by the application entity, a migration instruction to the file system, wherein the migration instruction includes the file identifier of the target file, and an identifier of the top-level directory and an identifier of the bad track file directory that correspond to the target file, and the migration instruction is used to instruct the file system to delete a correspondence between the target file and the top-level directory, and to build a correspondence between the target file and the bad track file directory ([0028-0029])..

As to claim 4, Haustein discloses a method according to claim 2, before saving, by the application entity, the correspondence between the target file and the replacement storage path in the path set, the method further includes;
renaming, by the application entity, the file identifier of the target file in the path set ([0028-0029]).

As to claim 5, Haustein discloses a method according to claim 1, further
comprising:
when the application entity receives a second error response returned by the file system, saving, by the application entity, the storage path of the target file into a log file, wherein the second error response is returned to the application entity when the file system fails to open the target file (error notification. fig. 3).
As to claims 6-11 and 13-16, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153